DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. 4,923,352 and in view of Segawa 9,704,727.
In Re Claims 1-4, Tamura et al. teach comprising: 							a transfer chamber (13a) in which a substrate is transferred;						a unit installation chamber (18) in which a fan filter unit configured to send a gas to the transfer chamber is installed; and										a return path (5) configured to return the gas flowing in the transfer chamber to the unit installation chamber,											wherein a substrate processing apparatus (13B) configured to perform a predetermined process on the substrate is connected to one end portion of the transfer chamber at one side of a predetermined depth direction, and										the return path is arranged in an other end portion of the transfer chamber at an other side of the depth direction. (See Fig. 1) 
Tamura is silent concerning the gas being an inert gas sent by the fan filter unit.
However, Segawa teaches a unit installation chamber (11, Fig. 2) in which a fan filter unit (13) configured to send an inert gas (Column 8, Lines 19-40) to the transfer chamber is installed; (See fig. 2) and													a return path (10, Fig. 4) configured to return the inert gas flowing in the transfer chamber to the unit installation chamber; and										a columnar member (32) arranged in the other end portion of the transfer chamber at the other side of the depth direction and forming the transfer chamber, wherein the columnar member is hollow, and the return path is installed inside the columnar member; (See Fig. 5-7) and					an introduction duct (82) installed in the columnar member so as to communicate with the return path and configured to guide the inert gas in the transfer chamber to the return path; and a fan (15)  installed in the introduction duct and configured to send the inert gas in the return path toward the unit installation chamber; and											a circulation path includes the  transfer chamber (3), the unit installation chamber (11) and the return path (10), and is configured so that the inert gas in the transfer chamber flows downward, (See Fig. 2) an opening portion (bottom end of 82) through which the inert gas flows is formed in the introduction duct (82), and the opening portion is configured to face downward; (See Fig. 4) 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al./Segawa as applied to claim 1 above, and further in view of Minamida et al. JP 2013-89689.
In Re Claim 9, Tamura et al./Segawa teach the EFEM of Claim 1 as discussed above and a gas supplier (16) configured to supply the inert gas to at least one of the transfer chamber, the unit installation chamber and the return path; (See Fig. 2) and a discharger (17) configured to discharge a gas containing the inert gas from at least one of the transfer chamber, the unit installation chamber and the return path; (See Fig. 2) 
Tamura et al./Segawa do not teach a first pressure detector installed in the transfer chamber; and a controller wherein the controller is configured to adjust a gas discharge amount discharged from the discharger according to a supply amount of the inert gas or a detection result of the first pressure detector of the transfer chamber.
However, Minamida et al. teach a first pressure detector installed in the transfer chamber; and a controller, wherein the controller is configured to adjust a gas discharge amount discharged from the discharger according to a supply amount of the inert gas or a detection result of the first pressure detector of the transfer chamber. (See Claim 5)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a first pressure detector to the EFEM of Tamura et al./Segawa as taught by Minamida et al. to ensure that there is enough gas to be effective.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al./Segawa as applied to claim 1 above, and further in view of Chou et al. 9,272,315.
In Re Claim 10, Tamura et al./Segawa teach the EFEM of Claim 1 as discussed above.
Tamura et al./Segawa do not teach a fan configured to send the inert gas in the return path toward the unit installation chamber;									a driver configured to rotationally drive the fan;							a second pressure detector arranged in the unit installation chamber; and a controller,	wherein the controller is configured to control the driver based on a detection result of the second pressure detector so that a pressure in the unit installation chamber is maintained at a target pressure.
However, Chou et al. teach a fan (Blower 365) configured to send the inert gas in the return path (See arrows in 360) toward the unit installation chamber (333, 361);					a driver (driving unit 365) configured to rotationally drive the fan;					a second pressure detector (367)arranged in the unit installation chamber; and a controller,	wherein the controller is configured to control the driver based on a detection result of the second pressure detector so that a pressure in the unit installation chamber is maintained at a target pressure. (Column 6, Line 64 – Column 7, Line 4)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a second pressure detector to the EFEM of Tamura et al./Segawa as taught by Chou et al. in order to make sure gas is getting filtered regularly.
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Okabe et al., Hashimoto et al. and Nakano teach a transfer chamber with a return gas path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652